Citation Nr: 0632845	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected traumatic chondromalacia patella of the 
right knee.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to June 
1976.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.  

The Board remanded the case back to the RO in September 2005 
for further development of the record.

The veteran requested a hearing at the Board in Washington, 
DC in his December 2002 Substantive Appeal.  He was scheduled 
for such a hearing in June 2005, but he failed to report for 
that hearing and provided no explanation for his failure to 
report.  

Consequently, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702(d) (2005).  



FINDING OF FACT

The service-connected right knee disability is shown to have 
been manifested by a level of disablement that more nearly 
approximates that of a dislocated or damaged semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 20 
percent for the service-connected right knee disability have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 
4.71a including Diagnostic Codes 5256-5263 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed March 2002 rating decision.  However, the RO 
readjudicated the appeal in a March 2006 Supplemental 
Statement of the Case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed March 2002 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for the right knee disorder was granted in 
October 1995 and assigned a 10 percent evaluation.  This 
evaluation has remained in effect since that time.  

From March 1996 to December 1998, the veteran was seen on 
several occasions in a private medical facility for treatment 
of his right knee disorder.   In the December 1998 treatment 
record, the veteran reported an increasing discomfort in his 
knees.  He reported not being able to tolerate the pain 
anymore.  He inquired about whether there was any type of 
procedure that could be done to eliminate the discomfort.

Upon examination, the examiner noted a fair amount of 
crepitation of the patellofemoral area on range of motion in 
both knees.  There was tenderness on palpation about the left 
patella and crepitation on just passive motion.

The veteran was given a Chopat brace for use to relieve the 
discomfort.  If the brace did not work, the examiner 
discussed the possibility of doing a surgical procedure to 
provide relief.  

However, the examiner felt this procedure would be risky 
because of the veteran's problem with platelets.  Another 
possibility was just performing the arthroscopic surgery with 
debridement of the patella and lateral retinacular release.  

During a December 2001 VA examination, the veteran complained 
of constant right knee pain which was worse in the morning.  
He reported swelling which he noticed in the morning.  The 
swelling resolved after he took a dose of Motrin.  Further, 
he reported a locking sensation that occurs two to three per 
day, every day as well as a sensation of instability that 
occurs one to two times per day, every day.  

In addition, the veteran reported flares of knee pain 
associated with walking up to a mile per day.  The pain was 
alleviated by taking the Motrin and with heat from a 
whirlpool.  He reported the flares of pain limited his 
activity.  The veteran did not use crutches, a brace, a cane, 
or corrective shoes.  

The veteran reported being retired from the Post Office.  He 
was currently in a managerial position at a waste treatment 
facility.  The examiner noted that the veteran was 
independent in all activities of daily living and with 
ambulation.  

Upon examination, the examiner noted one to two well healed 
scars on the right knee from previous arthroscopic surgery.  
The examiner noted medial joint line tenderness and medial 
patellar tenderness.  His range of motion was normal.  

The knee ligament structures were intact.  There was no 
medial or lateral ligament instability.  The veteran 
ambulated with a normal gait.  The veteran was diagnosed with 
status post patellar shaving chondromalacia patella, right 
knee.  

December 2001 VA X-ray results revealed mild osteophytosis 
present of the medial tibial spine.  There was no evidence of 
acute fracture or dislocations.  Knee effusion was not seen.  
The examiner noted there was no evidence of acute injury to 
the right knee.  

During an October 2005 VA examination, the veteran complained 
of chronic progressive right knee pain especially with 
prolonged weight bearing, ascending and descending stairs.  
He described the pain as being a 6 or 7 when seated and 8 or 
9 with prolonged standing on a scale of 1-10.  He reported 
wearing a knee brace.  

The veteran reported episodes of locking and instability in 
his right knee.  He reported experiencing fatigue after 
standing on his feet at work.  

Upon examination, the examiner noted well healed 
hyperpigmented scars on the right knee.  There was no 
evidence of recent trauma to the right knee.  There was 
tenderness to deep palpation at the medial patellar.  Range 
of motion was 0 to 125 degrees with discomfort at the 
endpoint.  

After 5 repetitions, the veteran complained of subjective 
fatigue, but range of motion was unchanged in flexion and 
extension.  The veteran was able to stand on his toes and 
squat, but when rising from squatting position, there was 
subjective discomfort in the right knee.

The X-ray results revealed no acute fracture, dislocation, or 
significant degenerative changes to the right knee.  However, 
mild degenerative disease was noted.  

The diagnosed right knee chondromalacia was confirmed with 
subjective instability, locking, and pain with prolonged 
standing and weight bearing.  Further functional limitations 
with weight bearing were noted.  

As there is no criteria that specifically describes the 
veteran's right knee disorder, the RO has analogously 
evaluated the veteran's right knee disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2006).  

Under Diagnostic Code 5259, a 10 percent evaluation is 
assigned for symptomatic semilunar removal of cartilage.  
This 10 percent evaluation is the highest evaluation 
assignable under this rating code.  

Given the veteran's symptomatology as noted in his October 
2005 VA examination (fatigue, instability, locking, pain with 
prolonged standing, and functional limitation with weight 
bearing) and taking into account DeLuca v. Brown, 8 Vet.App. 
202, 204-207 (1996) and 38 C.F.R. §§ 4.40 and 4.45, the Board 
finds the service-connected right knee disability to be at a 
level of disablement more nearly approximated by dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint as contemplated by the 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2006).  

The Board is unable to find evidence of ankylosis; severe 
recurrent subluxation or lateral instability of the knee; 
limitation of flexion of the leg to 15 degrees; limitation of 
extension of the leg to 20 degrees; or malunion of the tibia 
and fibula with marked knee or ankle disability.  Thus an 
evaluation in excess of 20 percent for the service-connected 
right knee disability is not warranted.  



ORDER

An increased evaluation of 20 percent, but not higher for the 
service-connected right knee disability is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


